Case 4:21-cv-00694-ALM-KPJ Document 8-6 Filed 09/07/21 Page 1of5 PagelD#: 464

Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 1 of 5 PagelD#: 176

—

Exhibit F

oOo Co NN DN AH PF OH NY

NM BP BP BP KO RO BRD RD RO wm OO ee ee ee ee
ao Ss DO UN F&F BY HY | GDS CO Ge SI HD HD BB WO YP KH CO

 

59

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-6 Filed 09/07/21 Page 2 of 5 PagelD#: 465

Case 4:20

nm OND

Do Oo SF NN DD

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 2 of 5PagelD#: 177

Heip

 

Michael Moaies <michael mos! Tus. Oct 20, 2020 at 8:15 PA

Sth
To: Garntyn Everson <catoyn fo com>

 

Canin,

Firs|, tel ma say than’ you for al) ine bel youve given me in the pasl Tonight { arn in lears and my mother was crying eacies, Wel lost 24 of my high school pheios because Facebook disabled my azcourl. K's mz understanckng thal thas might be an ertor given
soma of my coBeagues who have had Issues and had them restorod. Not {o menticn {had issues wilh my account last week when | submited a Eeket to media support they sa:d my adcount was In good standing. Hot only have [lost my merrories whith | ho'd dear
to my heart my page with my fans over 195k is a'so gone. Can you please help ire gel Wis fusd?

Irs my He, my 06, ard lam desperate for help.

dy accounts ara

Iips Avntelacebook comteaimichaatroates (protie}

Pips Zivawtaeetock comrichzetsmaates (page)

tips dwawinslageam comomchsebacaes:

Thanks,

feneee

Carotyn Evarron <caroyngity.com> Wed, Oct 25, 2020 at 6:18AM
To. Michael MMoales <michael. mates @thenarralivc'sres.ccg>
Cc: Meghan Orbe <morbegib com>. Conrad Gitson <cfg@fb.com?>

Ht

Looking into it a5 we speak feo, my busaess lead and Conrad wa be on this as wed,

So sory this happenad—hoping lor some resolution.

Conrad Gibson <cfgfifv.com> Wed, Oct 21, 2026 at 6:39 AM
Te. Michae! Mos'es «mchael.moatesSiihenairaty eames ofg>

Caroyn and hieg to BOC
Hi Kuchae!, ITI gel started on 1s right away. Can you please advise the ema address thal was associated wh the dsab‘ed Facebook account?

Chess.
Conrad

Conead Gibran
Global Business Grup

225 Park Avenue Savth, 10" floor, New York, NY 10003
Faceteak Mobis #1 201 48S 2834 | Emel Cot eam

On Oct 24, 2020, at 7:18 AM, Carotyn Everson satay Gio cexe> wiete:

Michael Moates <mchaelmoates @ ienarrabyolimes.org> Ved, Oct 21, 2020 at B27 AM
To. Conrad Gibson <cigfifp.com>

Mittiae! MoaiasS theaartarcouires OG
Thark you so mucht

Sent trom ay Prone
On Oct 21, 2020, at 6:31 AM, Conmd Ginson <2/977 ft cen? wrede,
Caryn find teg to BCC
Conrad Gibien ¢clg Sib can> Wed, Oct 21, 2020 28.0 AM
To: Michael Mules <mchael,mostes@itnengrra ive wres OFD>
Thanks, fechzel (i) bo m louch ence | have an update from the account lear.

Conrad Gibeni:

Wu tte:

  
 

225 Pare Avenue Stauth

Fareboe Me TD

60

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-6 Filed 09/07/21 Page 3 0f 5 PagelD #: 466

Case 4:20

wn

 

 

-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 3 of 5 PagelD #: 178

Michael Moales <michaal.moates @thenarralnetimes. 07g?
To. Conrad Gibson <clgBfb.com>

Okay, uch appreciated. Do you have an expected (ze frame? I'm sorry, | really hope W's not something Vid. :(
Send from ony Pheee

On Oct 24, 2020, at 8:47 AMS, Contad Gieon <cfy > com wrote:

‘Thanks, Mishael 18 bem touch once | have an upca‘e (rem the eecount team,

 

Conrad Gasp

 

Faseteck Metis ag Ode iG 1h lg Bb cor

‘dimaged01 git

Michael Moates <michael moates f-henarratvelnes org?
To: Carohn Evotson <carotyngfo.com>
Ce: Meghan Orbe <mocbeifo.com>, Conrad Gibson <clg@%b.com>
Conrad,
Quick quesben. While ive soc th’s oul wit al of mig data be preserved? Atsa, do you have an idea en tiring?
Thanks,
Uchael

Sent trom my iPhone

On Oct 21, 2020, at 6:18 AM. Carolyn Everson <carctyn Giu.core> wrote:

Conrad Gibson <elgfifb.com
To: Hchael Moates <michae!_moates @thenarretivetmes.ong>

Carolyn end Meg io BCC

Hildchoell No updates just yel, but | can assure you the leam Is working on tvs and Ii revert back a5 socn as | have addtional information,

Cheers,
Conrad

Contad Gebsen

Gate

 

225 Par, Avense Seath 82 ft fan Mae RN EATS

 
 

Fasebozk ‘Ms) =

rACEBOOK

From: Michael Moates <michael.moates@thenaralivetimes.org>
Date: Wednesday, October 21, 2020 al 4:01 PM

To: Carolyn Everson <caralyn@fb.com>

Ce: Meghan Orbe <morbeG@ifo com>, Conrad Gibson <clg@ifo.con>
Subject: Re: Help

61

Wed, Oct 21, 2020 at 9:01 AM

Wed, Oct 21, 2020 al 401 PA

Wed, Oct 21, 2020 af 4:47 PA

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-6 Filed 09/07/21 Page 4 of 5 PagelD#: 467

Case 4:24

bo

Do wo oOo NHN HD WF HK b&w

BO NO PO KN KN KR DN Rm ee
o nN NHN UH FR WD PB SF ODO ODO wOWO NN KH AH SP WY YY

 

-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 4of5 PagelD #: 179

Michael Roatas <michael moatas@thenamativetnes.org> Fr, Oct 23, 2020 af 5:37 AM
To: Conrad Givson <cfg@tb.com>, Carplyn Everson <carolyngfo.com>

Conrad,
1 knew the taam fs stél working on my scoount however, | wanted to share a Few pisces of information with you.

First, | was having issues with my account the week before a was shut dwn and | subvritied a Uckel to the medea portal asting for assistance lo take sure | was in compliance and was fold by Facebook's eupport team that my pages were in “good standing.” The
support number for your reference is 685631522549360.

Secondly, t have put nearly $10,000 in ads on FB since May ol this year, I paid Facebook $1500 the day belore my account was disabled ard was unatte lo use the money | paldfavested in ads.

Thiely, round 50 ectlege students who werk for my BO'(c}3 non-proft charity depend on my by to have access to our FB pages. They ero news intems who write for my organization and get published co they'can eam coftege crédts. This has been
detrimental lo them and me. 1am noi sue what fo tell them or my staff ai ths tite, We are going on day four and fam wondering if | shou'd lef them fo seek other oppertunines,

Ireaty need an update so] can move forward Please, pieasa help me gel this reso'ved. Its nat onty persona! to my famdy and I due to my personal pictures ad data but Wso to my students and ocganizalion.

Michael

  

Conrad Gibson <cig@fb.com> Fai, Oct 23, 2020 at 16:22 AM
To: Michae! Moales «michael moales@ thenarratvatimes o>
Ce: Meghan Orbe <morbefith.com>, Carclyn Everson <carolynéifb.com>

Hi kichael,

Apologies for the delay as | worked with our team oa your request | heard back th’s moming and it seems thal your accounts were sabled permanantly and, due to polcy guidefnas, they ste unatta io share why the accounts wee deactivaled. | am so somy is
happened lo you. | asked for more information, buf they were unable (a share with me. Iwish | could give you a belter explanation, but unfortunately wa have these res in plaze to protect user's privacy, I know that you had a 40; of photos saved to your gomxmis

thal you wanted to access. They peoviged me wih the foow'ng information on how to request data from a dosed account:

“He can team aboud what linds of data are avetabie to him, and how to access &, vi3 tho fodowing Faks. if he is sb having issues accessing his dala, he can a/so contact us Uvcugh these aks and we'd be happy to assist further:
_bitps dtarwver facstogk camine'pireantact'120237€285820353_

_hilpsvihelp instagram.comcontacy/h05S359731 76353.’

Also attached Is 6 screenshot ahoning ihe steps he can take to request data fev the accounts using the finks above,”

Again, am so sorry ths happened (a your accounts. If there is anything else please fet me know.

 

Conia sc

i Gog Buriress Geage

 

Bae nrie fae tard iG

 

Screen Shol_2020-10-23_af_ 12.23.54, PHI3}.png
152K

Michael Moates <michact roales@thenarratvetines.crg> Fri, Oct 23, 2020 af 12:01 FM
To: Conrad Gibtan <cig@tb.com>
Ce: Meghan Orbe <morbe@f.com>, Carolyn Everson <carolynéifb.com>

Conrad,

J have a couple of questions, First, when | okk on the links you tent {6 get my data it says page not found. This doesnt work Any suggestions on that trot?

thave 1 tefl you and Fmean no darespect but I don'l bekeve [have done anything wrong. t befieva | am being torgoted. ! haven! dene anything questionable. | need to know what lhe legal service process ts for Facebook,

Tharks,

Michael

Conrad Gibson <cigffo.com> Fri, Oct 23, 2020 at 2:02 Pld
To: Michael Moales <michsel. moles @thenatrativetmes 0r9>

Hi Kchae!,

Jam checking on a new bnk as well as your second question. (il excle back with an update ASAP,

62

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-6 Filed 09/07/21 Page 5of5PagelD#: 468

So Oo eB tN DH AH Se WH bP

BN RN ND ee
ao NO AH FF WHS PYF OO emOeOOUNSG KOU R OUD UU

 

 

 

Conrad Gibson <clg@fb.come
To: Michael Moales «michael moatesgiitenatrativetines.org>
Co: Meghen Orbe <morbegifb.com>, Carolyn Everson <carctyn@xb.com>, Conrad Gibson <cfg@tp,com>

Hi Mchaet,

Apologies, these irks below are active (Bhe original fink had a space on the end thal was directing you (0 the error pagay

«FB Cink: hitpsviveetesebook comhelpicentort’1B0237685820953
1 1G Link: hepscihe’p mstagram comicantact’5056359731 76353

Case *2G;0v-00896-AL KP Document 20-7 Filed 12/28/20 Page 5of5 PagelD#: 180

Sal, Ocl 24, 2020 at 9.38 AM

Regarding an appeal, Information shoutd have been emated to the emell address associated with the accounts with Instructions lo appeal this decision. You can aso find that information here as welk _ Help Center resources _ . Apotagies again, but Iwas ned

given any specific information as to why the account was disabled as they do not share this informaton to protect user privacy.

Cheers,

Conrad

Conrad Gibson

 

 
  
 

 

Excrats Cay

226 Patk Avenue South 1" Fi

Facebook Neb «1.3% dgto.com

From: Michael Moates <michael.moates@ithenarrativetimes.org>
Date: Friday, October 23, 2020 at 1:02 PM
To: Conred Gibson <clg @fb.com>

Michael Moates <michaal moates@thenaralivelinas.org>

To: Conrad Gison <efg@fo.com>

Ce: Meghan Orbe <morbe@to.com>, Carolyn Everson <carolyn gifb.com>
Conrad,
Im not trying to be difficult but | dxda't receive any email aboul an appeal. :{

Sent from my iPhone

Conrad Gibten <cigGfo.com>
To: Michael Moales <michael.moates @thenanatvetimes.og>
Co: Meghan Orbe <morbedfo.com>, Carolyn Everson <carohnfo.comn>

Sorry about that, Michael, The informaton in the he'p center wl have the same information that would have been in tha email. You ean find it here: _He'p Cenlerresources__.

63

Sat, Oct 24, 2020 al 10:36 AM

Sal, Oct 24, 202001 11:44 AM

Iie"

 

 
